 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      INGE T. ANDERSON,
                                                          NO. C17-0891RSL
 9
                            Plaintiff,

10
                    v.                                    ORDER REGARDING MOTIONS TO
                                                          QUASH SUBPOENAS
11
      SCOTT ALAN ANDERSON,

12
                            Defendant.

13

14
            This matter comes before the Court on defendant’s “Motion to Quash Subpoena for Wells
15
     Fargo Bank” (Dkt. # 74) and “Motion to Quash Subpoena for Scott Alan Anderson” (Dkt. # 75).
16
     Plaintiff seeks discovery of defendant’s bank account and earnings statements from 2011 to the
17

18   present, any applications he made for family separation pay, and all evidence of payments for

19   attorney’s fees or retainers. Defendant opposed the discovery. Plaintiff’s untimely response
20   memorandum has been considered in ruling on the motions.
21
            The motions to quash are GRANTED in part. As a general matter, defendant’s income
22
     and wealth are irrelevant to plaintiff’s claim for support under a form I-864 contract. If plaintiff
23
     is entitled to support under the contract, the amount will be calculated as a percentage of the
24

25   poverty level, not of the sponsor’s income or assets. The fact that plaintiff has repeatedly

26   asserted an interest in defendant’s finances and expenditures does not make that information
27
     ORDER REGARDING MOTIONS
28   TO QUASH SUBPOENAS - 1
 1   relevant to any claim or defense asserted in this litigation. Nor has plaintiff made any effort to
 2   explain how benefits applications or attorney’s fee payments are relevant.
 3
             Defendant has, however, asserted affirmative defenses and counterclaims that put at issue
 4
     payments he made to plaintiff from the time of their separation to the present. If defendant
 5

 6   intends to argue that the calculation of the support he owes plaintiff under the I-864 contract

 7   must be reduced by amounts he has already transferred to plaintiff, he shall, within fourteen days
 8   of the date of this Order, produce any responsive bank account statements that reflect such
 9
     transfers. If defendant abandons the affirmative defenses and counterclaims that put the
10
     payments at issue, no further production is necessary.
11

12

13           For all of the foregoing reasons, the motion to quash the subpoena served on Wells Fargo

14   (Dkt. # 74) is GRANTED. Defendant’s second motion to quash (Dkt. # 75) is GRANTED in
15   part.
16

17
             Dated this 14th day of March, 2019.
18

19
                                                A
                                                Robert S. Lasnik
20                                              United States District Judge

21

22

23

24

25

26

27
     ORDER REGARDING MOTIONS
28   TO QUASH SUBPOENAS - 2
